The opinion of the court, was delivered by
Scott, J.
The respondent instituted this action to foreclose a chattel mortgage on a certain crop consisting of hay and potatoes, and joined Grady as one of the defendants on the ground that she had, or claimed to have, some interest in the property. Two appeals have been taken by her, which were heard .and submitted-at the same time. In the main action judgment was rendered in favor of the respondent, decreeing a foreclosure of the mortgage, and preliminary thereto a number of findings of fact were duly made by the court. Some of the findings are not questioned. Appellant excepted to the whole as follows: “To which findings and conclusions and each of them defendant Kittie Grady excepts.”
The only questions sought to be raised upon this appeal relate to the evidence, and respondent contends *476that we cannot consider the same because no sufficient exceptions were taken to the findings. This objection is well taken and the judgment is affirméd.
The other appeal was from an interlocutory order restraining appellant from disposing of the property pending the litigation, and it is contended that the court had no authority to grant the same. We think, however, that the showing thereof was sufficient. . It was in substance that the defendant had already fed a large quantity of the hay to her cattle, and that the reniainder of the mortgaged property was not sufficient td'pay plaintiff's claim, and that if she continued to consume and dispose of the property the plaintiff would suffer irreparable injury, etc.
It is a well settled proposition that pending proceedings to foreclose a mortgage the ■ court, upon a proper application by the plaintiff, has authority to restrain the destruction of the property. Otherwise the results of the litigation might become entirely lost to the plaintiff.
Affirmed.
Hoyt, 0. J., and Dunbar., Gordon and Anders, JJ., concur.